 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of March 28, 2016, by
and among Level Up Investments LLC, a Michigan limited liability company (the
“Seller”) and Barend C. Greyling (the “Buyer”) (the Seller and Buyer, the
“Parties,” each being a “Party”).

 

WHEREAS, the Seller owns an aggregate of 60,000,000 shares (the “Shares”) of
common stock, par value $0.001 per share (the “Common Stock”), of Kore
Resources, Inc., a Nevada corporation (the “Company”), representing
approximately 53.2% of the issued and outstanding Common Stock of the Company;

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. Share Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing (as defined in Section 2), Seller shall sell, transfer
and assign to Buyer, and Buyer shall purchase from Seller, all of Sellers’
right, title and interest in and to the Shares. The aggregate purchase price for
the Shares shall be $0.00025 per Share, for a total purchase price of Fifteen
Thousand US Dollars ($15,000.00) (the “Purchase Price”).

 

2. Closing. Subject to the terms and conditions contained in this Agreement, the
purchase and sale of the Shares contemplated hereby shall take place at a
closing (the “Closing”) to be held at the law offices of Magri Law, LLC in Fort
Lauderdale, FL, or at such other place or on such other date as Buyer and Seller
may mutually agree upon in writing within two (2) business days after the date
on which all of the conditions and obligations of the Parties as set forth in
this Agreement shall have been substantially satisfied in all material respects
or otherwise duly waived, or on such other date and at such other place and date
as the Buyer and the Seller may hereafter agree upon in writing (such date of
the Closing being referred to herein as the “Closing Date”).

 

3. Deliverables at Closing.

 

(a) At the Closing, Seller shall deliver to Buyer the following:

 

(i) a copy of this Agreement duly executed by the Seller;

 

 

 

 

(ii) a stock certificate or certificates evidencing his Shares, free and clear
of all lien, pledge, encumbrance, charge, security interest, claim or right of
another (collectively, “Encumbrances”), duly endorsed in blank or accompanied by
a stock power or other instrument of transfer duly executed in blank;

 

(b) At the Closing, Buyer shall deliver to Seller the following:

 

(i) a copy of this Agreement duly executed by the Buyer; and

 

(ii) the Purchase Price of Fifteen Thousand US Dollars ($15,000.00) by wire
transfer of immediately available funds to a bank account designated by the
Seller.

 

4. Closing Conditions.

 

(a) The obligation of Seller to sell, transfer and assign the Shares to Buyer
hereunder is subject to the satisfaction of the following conditions as of the
Closing:

 

(i) the representations and warranties of Buyer in Section 6 hereof shall be
true and correct on and as of the Closing Date with the same effect as though
made at and as of such date;

 

(ii) Buyer shall have performed and complied in all material respects with all
agreements and conditions required by this Agreement to be performed or complied
with by it prior to or on the Closing Date;

 

(b) The obligation of Buyer to purchase the Shares from Seller is subject to the
satisfaction of the following conditions as of the Closing:

 

(i) the representations and warranties of Seller in Section 5 shall be true and
correct on and as of the Closing Date with the same effect as though made at and
as of such date;

 

(ii) the Seller shall have performed and complied in all material respects with
all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or on the Closing Date;

 

(iii) the Seller shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
transactions contemplated herein;

 

5. Representations and Warranties of the Seller. The Seller represents, warrants
and covenants to and with Buyer, both as of the date of this Agreement and as of
the Closing Date, as an inducement to Buyer to enter into this Agreement and to
consummate the transaction contemplated hereby as follows:

 

2

 

 

(a) Organization. The Seller is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Michigan and has
full power and authority to own, lease and operate its properties and to carry
on its business as now being and as heretofore conducted. The Company is not
qualified or licensed to do business as a foreign corporation in any other
jurisdiction and neither the location of its assets nor the nature of its
business requires it to be so qualified.

 

(b) Authorization. The Seller is fully able, authorized and empowered to execute
and deliver this Agreement and any other agreement or instrument contemplated by
this Agreement and to perform the covenants and agreements hereunder and
thereunder. This Agreement and any such other agreement or instrument, upon
execution and delivery by the Seller (and assuming due execution and delivery
hereof and thereof by the Buyer), will constitute a valid and legally binding
obligation of the Seller, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws from time to time in
effect which affect creditors’ rights generally and by legal and equitable
limitations on the availability of specific performance and other equitable
remedies against the Seller under or by virtue of this Agreement or such other
agreement or instrument.

 

(c) Ownership of the Shares. The Seller is the record and beneficial owner of
the Shares. The Seller holds the Shares free and clear of any Encumbrance and
has the absolute right to sell and transfer the Shares to the Buyer as provided
in this Agreement without the consent of any other person or entity. Upon
transfer of the Shares to Buyer hereunder, Buyer will acquire good and
marketable title to the Shares free and clear of any Encumbrance, other than
applicable securities laws.

 

(d) No Breach. Neither the execution and delivery of this Agreement nor
compliance by the Seller with any of the provisions hereof nor the consummation
of the transactions and actions contemplated hereby will

 

(i) violate or, alone or with notice of the passage of time, result in the
breach or termination of, or otherwise give any contracting Party the right to
terminate, or declare a default under, the terms of any agreement or other
document or undertaking, oral or written to which the Seller is a Party or by
which any of them or any of their respective properties or assets may be bound;

 

(ii) result in the creation of any Encumbrance upon any of the properties or
assets of the Seller;

 

(iii) violate any statute, ordinance, regulation judgment, order, injunction,
decree or award of any court or governmental or quasi-governmental agency
against, or binding upon the Seller or upon any of its properties or assets; or

 

3

 

 

(iv) violate any law or regulation of any jurisdiction relating to the Seller or
any of its assets or properties.

 

(e) Obligations; Authorizations. The Seller is not (i) in violation of any
judgment, order, injunction, award or decree which is binding on any of them or
any of their assets, properties, operations or business which violation, by
itself or in conjunction with any other such violation, would materially and
adversely affect the consummation of the transaction contemplated hereby; or
(ii) in violation of any law or regulation or any other requirement of any
governmental body, court or arbitrator relating to it, or to its assets,
operations or businesses which violation, by itself or in conjunction with other
violations of any other law, regulation or other requirement, would materially
adversely affect the consummation of the transaction contemplated hereby.

 

(f) Consents. There are no consents necessary or required from any third
parties, including, but not limited to, governmental or other regulatory
agencies, federal, state or municipal, required to be received by or on the part
of the Seller for the execution and delivery of this Agreement and the
performance of its obligations hereunder.

 

(g) Broker, Finder, etc. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Seller.

 

(h) Disclosure. Neither this Agreement, nor any certificate, exhibit, or other
written document or statement, furnished to the Buyer by the Seller in
connection with the transactions contemplated by this Agreement contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to be stated in order to make the statements contained
herein or therein not misleading.

 

6. Representation and Warranties of Buyer.

 

(a) Organization. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of its formation.

 

(b) Authorization. Buyer has all requisite power and authority to enter into
this Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by Buyer of this
Agreement, the performance by Buyer of its obligations hereunder and the
consummation by Buyer of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer and (assuming due
authorization, execution and delivery by Seller) this Agreement constitutes a
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms.

 

4

 

 

(c) Investment Intent. Buyer is acquiring the Shares solely for its own account
for investment purposes and not with a view to, or for offer or sale in
connection with, any distribution thereof. Buyer acknowledges that the Shares
are not registered under the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities laws, and that the Shares may not be transferred
or sold except pursuant to the registration provisions of the Securities Act or
pursuant to an applicable exemption therefrom and subject to state securities
laws and regulations, as applicable.

 

(d) Consents. No governmental, administrative or other third Party consents or
approvals are required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

(e) Actions, Legal Proceedings. There are no actions, suits, claims,
investigations or other legal proceedings pending or, to the knowledge of Buyer,
threatened against or by Buyer that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.

 

(f) Broker, Finder, etc. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

7. Survival. All representations and warranties contained herein shall survive
the execution and delivery of this Agreement and the Closing hereunder.

 

8. Further Assurances. Following the Closing, each of the Parties hereto shall
execute and deliver such additional documents, instruments, conveyances and
assurances, and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated by
this Agreement.

 

9. Termination. This Agreement may be terminated at any time prior to the
Closing (a) by the mutual written consent of Buyer and Seller or (b) by either
Buyer or Seller if (i) a breach of any provision of this Agreement has been
committed by the other Party and such breach has not been cured within 30 days
following receipt by the breaching Party of written notice of such breach, or
(ii) the Closing does not occur by the Closing Date. Upon termination, all
further obligations of the Parties under this Agreement shall terminate without
liability of any Party to the other Parties to this Agreement, except that no
such termination shall relieve any Party from liability for any fraud or willful
breach of this Agreement.

 

5

 

 

10. Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses.

 

11. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the Parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving Party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only (a) upon receipt by the receiving Party, and (b) if the
Party giving the Notice has complied with the requirements of this Section.

 

12. Entire Agreement. This Agreement constitutes the sole and entire agreement
of the Parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.

 

13. Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns. No Party may assign any of its rights or obligations
hereunder without the prior written consent of the other Parties hereto, which
consent shall not be unreasonably withheld or delayed.

 

14. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

15. Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party hereto.
No waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

16. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

6

 

 

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction).

 

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

7

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.

 

 

Seller: LEVEL UP INVESTMENTS, LLC         By: /s/ Matt Collins Name: Matt
Collins    Title:  Managing Member

 

Buyer:             By: /s/ Barend C. Greyling   Name: Barend C. Greyling

 

8

 

